DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Luo et al. US 20180049182, Xiaoben et al. US 20080165727 and Shoshan et al. US 20140080492.  Luo discloses a communication device of the plurality of communication devices being configured to transmit a multi-carrier communication signal comprising a plurality of sub-carriers, and to transmit an energy efficiency indicator indicating an energy efficiency specification of the communication device, the network entity comprising a communication interface being configured to receive the energy efficiency indicator over the communication network, and a processor being configured to determine a sub-carrier frequency spacing of the plurality of sub-carriers upon the basis of the energy efficiency indicator, and to generate a resource block indicator associated with the communication device.  Xiaoben discloses the entity may measure one or more performance-related parameters for one or more other nodes, such as neighbor nodes, measuring received signal strength from each of the associated nodes or entities for the measuring entity, generate or determine a resource score, based on the measured parameters, the resource score for the entity reflects an 
Prior art of record does not disclose, in single or in combination, generating, by a device, a score based on a latency factor associated with one or more user equipment (UE), wherein the latency factor is based on: a quantity of radio resource connection (RRC) setups associated with the one or more UEs, and a quantity of RRC reestablishments associated with the one or more UEs; adjusting, by the device and based on the score, one or more subframe parameters associated with the device; regenerating, by the device and based on adjusting the one or more subframe parameters, the score; and readjusting, by the device and based on regenerating the score, the one or more subframe parameters periodically.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468